Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s preliminary amendment filed 7/16/20 (hereinafter “Response”) has been entered. Examiner notes that claims 1, 15, and 29 have been amended, claims 11-14, 24-28, and 30-60 have been cancelled. Claims 1-10, 15-23, and 29 remain pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1-10, 15-23, and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1 – 10, 15 – 23, and 29 are drawn to a method for analyzing patient omics data to determine a score and a health status, e.g., a prognosis or treatment outcome, which is within the four statutory categories (i.e., a process). 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites: 
1. A method of analyzing omics data, the method comprising: 
obtaining blood from a patient having or suspected to have a cancer; 
obtaining from the blood omics data for a plurality of cancer-related genes, wherein the omics data comprise at least one of DNA sequence data, RNA sequence data, and RNA expression level data; 
calculating a score from the omics data; and 
associating the score with at least one of a health status, an omics error status, a cancer prognosis, a therapeutic recommendation, an effectiveness of a treatment.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a certain method of organizing human activity” because obtaining a blood sample, determining omics data, e.g., DNA sequence data, from the blood, calculating a score from the omics data, and associating the score with a health status under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people including following rules or instructions1.
Accordingly, claim 1 describes at least one abstract idea.
Independent claim 15 includes limitations that recite at least one abstract idea.  Specifically, independent claim 15 recites: 
15. A method of determining prognosis of a cancer of a patient, the method comprising: 
obtaining blood from a patient having the cancer; 
obtaining from the blood omics data of the cancer patient for a plurality of cancer genes, wherein the omics data comprise at least one of DNA sequence data, RNA sequence data, and RNA expression level; 
analyzing the omics data to obtain a cancer prognosis score; and 
providing the prognosis of the cancer based on the cancer prognosis score.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a certain method of organizing human activity” because obtaining a blood sample, determining omics data, e.g., DNA sequence data, from the blood, calculating a score from the omics data, and associating the score with a health status under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people including following rules or instructions2.
Accordingly, claim 15 describes at least one abstract idea.

Independent claim 29 includes limitations that recite at least one abstract idea.  Specifically, independent claim 29 recites: 
29. A method of predicting an outcome of a treatment for a cancer patient, the method comprising:
obtaining blood from a patient having a cancer; 
obtaining from the blood omics data of the cancer patient for a plurality of cancer genes, wherein the omics data comprise at least one of DNA sequence data, RNA sequence data, and RNA expression level; 
analyzing the omics data to generate a cancer gene score; and 
providing a predicted outcome of the treatment based on the cancer gene score.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a certain method of organizing human activity” because obtaining a blood sample, determining omics data, e.g., DNA sequence data, from the blood, calculating a score from the omics data, and associating the score with a health status under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people including following rules or instructions3.
Accordingly, claim 29 describes at least one abstract idea.

Dependent claims 2-10 and 16-23 include other limitations for example claims 2, 3, 16, and 17 further recite details as to the cancer-related genes, e.g., comprises a neoepitope that is tumor-specific and patient-specific, claims 4 and 18 further recite details as to the DNA sequence data consisting of, e.g., epigenetic status, claims 5 and 19 further recite details as to the RNA sequence data consisting of, e.g., mRNA sequence data, claims 6 and 20 further recite details as to the RNA expression level data consisting of, e.g., a quantity of RNA transcript; claims 7 and 21 further recite details that the DNA sequence data is obtained from circulating free DNA, claims 8 and 22 further recite details as to the RNA sequence data consisting of, e.g., circulating tumor RNA, claims 9, 10, and 23 further recite details as to calculating the score based on a presence or absence of a mutation in the cancer specific gene, where the presence of the mutation in the cancer-specific gene weighs more than the presence of the mutation in the cancer-related genes; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1 and 15.
2019 PEG: Step 2A - Prong Two:
No analysis because no additional elements are recited by the claims.
2019 PEG: Step 2B:
No analysis because no additional elements are recited by the claims.
Therefore claims 1 – 10, 15 – 23, and 29 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 9, 10, 15, 16, 18-20, 23, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0329719 to Sulem et al (hereinafter Sulem).
Regarding claim 1, Sulem discloses a method of analyzing omics data, the method comprising: 
obtaining blood from a patient having or suspected to have a cancer ([0191] blood sample is collected, [0014] discloses that the purpose of the invention is to measure the susceptibility of a patient for cancer, therefore the patient is interpreted as being suspected to have a cancer); 
obtaining from the blood omics data for a plurality of cancer-related genes, wherein the omics data comprise at least one of DNA sequence data, RNA sequence data, and RNA expression level data ([0191] discloses that genomic DNA is analyzed for the presence of variants, e.g., cancer related genes discussed in [0014] & [0253], that are known to make a patient susceptible to a human condition (cancer – see Abstract), e.g., by detecting the presence or absence of an allele of at least one polymorphic marker, which is interpreted to be at least DNA sequence data; [0197] also discloses that the omics data includes obtaining RNA sequence data to determine susceptibility to breast cancer); 
calculating a score from the omics data ([0191] discloses calculating a risk, i.e., a score, from the analyzed genomic DNA for variants, i.e., the omics data); and 
associating the score with at least one of a health status, an omics error status, a cancer prognosis, a therapeutic recommendation, an effectiveness of a treatment ([0191] discloses that the risk, i.e., a score as disclosed in [0227], is associated with patient having the particular disease, interpreted as a health status).

Regarding claim 2, depending on claim 1, Sulem further discloses wherein the plurality of cancer-related genes comprises at least one of a cancer-related gene, a cancer-specific gene, a DNA-repair gene, a neoepitope, and a gene not associated with a disease ([0014] discloses that omics data may include cancer-related genes – alleles of polymorphic markers that are associated with susceptibilities to breast cancer; [0253] discloses that BRCA1 and BRCA2 gene mutations are a high risk factor for breast cancer, interpreted as a cancer-specific gene and DNA repair genes).

Regarding claim 4, depending on claim 1, Sulem further discloses wherein the DNA sequence data is selected from the group consisting of mutation data, copy number data duplication, loss of heterozygosity data, and epigenetic status ([0191] discloses that that when the sample has been sequenced, analysis is performed to determine presence of certain variants, i.e., mutation, known to be susceptible for a particular condition; additionally [0080] discloses the obtained sequence data may be polymorphic markers, i.e., mutation data).

Regarding claim 6, depending on claim 1, Sulem further discloses wherein the RNA expression level data is selected from the group consisting of a quantity of RNA transcript and a quantity of a small noncoding RNA ([0278] & [0291] disclose using transcribed sequences and transcriptional activity with the disclosed invention which is interpreted to correspond to a quantity of the RNA transcript, i.e., RNA expression level data).

Regarding claim 9, depending on claim 4, Sulem further discloses wherein the plurality of cancer-related genes includes a cancer-specific gene, and the score is calculated based on a presence or an absence of a mutation in the cancer-specific gene ([0191] discloses that when the sample has been sequenced, analysis is performed to determine presence of certain variants, i.e., mutation, known to be susceptible for a particular condition and that a patient’s relative risk, i.e., score is based on the presence of that variant/mutation; [0253] discloses that the susceptibility database more than 200 marker alleles that are observed to be related to breast cancer, interpreted as cancer related genes, and of those the database can include cancer specific genes BRCA1 and BRCA2 mutations which are high risk genetic risk factors. Examiner notes that Applicant defines a cancer-specific gene as “any gene or mutation of the gene that is a known genetic disposition (e.g., significantly increase a susceptibility to the disease) of specific types of cancer (e.g., BRCA1 and BRCA2 for breast cancer and ovarian cancer, etc.)").

Regarding claim 10, depending on claim 9, Sulem further discloses wherein the presence of the mutation in the cancer-specific gene weighs more than the presence of the mutation in the cancer-related genes other than the cancer- specific gene ([0112] & [0127] disclose that the risk assessment calculation is based on multiplying the relative risk of different genetic variants; [0107] discloses that a specific allele at one or more polymorphic marker or haplotype is considered to be a significant increased risk, i.e., cancer specific gene, when the relative risk or odds ratio is above a threshold, e.g., 1.10 i.e., a weight as discussed in [0137]-[0138] and other genes below the threshold would, i.e., cancer-related genes have less weight, in this example less than 1.10).

Regarding claim 15, Sulem discloses a method of determining prognosis of a cancer of a patient (Abstract), the method comprising: 
obtaining blood from a patient having the cancer ([0191] blood sample is collected, [0014] discloses that the purpose of the invention is to measure the susceptibility of a patient for cancer, therefore the patient is interpreted as being suspected to have a cancer. Further [0017] discloses that the method is for predicting a prognosis of a diagnosed individual of cancer and then identifying at least one allele); 
obtaining from the blood omics data of the cancer patient for a plurality of cancer genes, wherein the omics data comprise at least one of DNA sequence data, RNA sequence data, and RNA expression level ([0191] discloses that genomic DNA is analyzed for the presence of variants, e.g., cancer related genes discussed in [0014] & [0253], that are known to make a patient susceptible to a human condition (cancer – see Abstract), e.g., by detecting the presence or absence of an allele of at least one polymorphic marker, which is interpreted to be at least DNA sequence data; [0197] also discloses that the omics data includes obtaining RNA sequence data to determine susceptibility to breast cancer); 
analyzing the omics data to obtain a cancer prognosis score (Abstract, [0017] & [0019] disclose determining a probability of a positive treatment outcome from the sequence data, i.e., the omics data, i.e., a prognosis score); and 
providing the prognosis of the cancer based on the cancer prognosis score (Abstract, [0017] & [0019] disclose providing the prognosis). 
Regarding claim 29, Sulem discloses a method of predicting an outcome of a treatment for a cancer patient (Abstract- predicting a response to therapy), the method comprising: 
obtaining blood from a patient having a cancer ([0191] blood sample is collected, [0014] discloses that the purpose of the invention is to measure the susceptibility of a patient for cancer, therefore the patient is interpreted as being suspected to have a cancer. Further [0017] discloses that the method is for predicting a prognosis of a diagnosed individual of cancer and then identifying at least one allele); 
obtaining from the blood omics data of the cancer patient for a plurality of cancer genes, wherein the omics data comprise at least one of DNA sequence data, RNA sequence data, and RNA expression level ([0191] discloses that genomic DNA is analyzed for the presence of variants, e.g., cancer related genes discussed in [0014] & [0253], that are known to make a patient susceptible to a human condition (cancer – see Abstract), e.g., by detecting the presence or absence of an allele of at least one polymorphic marker, which is interpreted to be at least DNA sequence data; [0197] also discloses that the omics data includes obtaining RNA sequence data to determine susceptibility to breast cancer); 
analyzing the omics data to generate a cancer gene score ([0191] discloses calculating a risk, i.e., a score, from the analyzed genomic DNA for variants, i.e., the omics data; [0019] disclose determining a probability of a positive treatment outcome from the sequence data, i.e., the omics data, i.e., a cancer gene score); and 
providing a predicted outcome of the treatment based on the cancer gene score (Abstract & [0019] discloses determining, interpreted as providing, a probability of a positive treatment outcome, interpreted as a predicted outcome of the treatment, results from analysis of the sequence data, i.e., the omics data,).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sulem in view of US 2019/0189241 to Tadmor et al (hereinafter Tadmor).
Regarding claim 3, depending on claim 2, Sulem does not discloses wherein the cancer related gene is a neoepitope; wherein neoepitope is tumor-specific and patient-specific.
Tadmor teaches that it was old and well known in the art of cancer related healthcare, before the effective filing date of the claimed invention, a cancer related gene is a neoepitope ([0006]-[0007] teaches that a neoepitope is a gene related to a cancer); wherein neoepitope is tumor-specific and patient-specific ([0005]-[0006] discloses that there is a need for personalized cancer immunotherapies for tumor control and that using suitable neoepitopes is a solution and [0088] & [0211] teach that the neoepitopes are specific to the diseased cells, i.e., the tumor, and to the patient).
Therefore, it would have been obvious to one of ordinary skill in the art of cancer related healthcare before the effective filing date of the claimed invention to modify the method of determining a health status of a patient suspected to have cancer disclosed by Sulem to incorporate for a cancer related gene is a neoepitope; wherein neoepitope is tumor-specific and patient-specific as taught by Tadmor in order to maximize the efficacy of personalized cancer immunotherapies, e.g., see Tadmore [0005], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 17 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for substantially the same reasons as given above.

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sulem in view of US 2017/0211143 to Shendure et al (hereinafter Shendure).
Regarding claim 7, depending on claim 1, Sulem does not specifically disclose wherein DNA sequence data is obtained from circulating free DNA.
Shendure teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, DNA sequence data is obtained from circulating free DNA ([0008] teaches determining DNA sequence data from a biological sample, e.g., blood as taught by [0085], that is then used to determine a disease/disorder of the patient).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the method of associating a score based in part on omics data with a health status disclosed by Sulem to incorporate for omics data including DNA sequence data is obtained from circulating free DNA as taught by Shendure in order to diagnose a wide variety of diseases, e.g., see Shendure [0005], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 21 recites substantially similar limitations as those already addressed in claim 7, and, as such, is rejected for substantially the same reasons as given above.

Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sulem in view of US 2018/0355423A1 to Yang et al (hereinafter Yang).
Regarding claim 8, depending on claim 1, Sulem does not specifically disclose wherein the RNA sequence data is obtained from the group consisting of circulating tumor RNA and circulating free RNA.
Yang teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, RNA sequence data is obtained from the group consisting of circulating tumor RNA and circulating free RNA ([0004] teaches determining RNA sequence data from a biological sample, e.g., blood as taught by [0044], containing cell free RNA, i.e., circulating free RNA see [0028], that indicative of a disease of the patient as discussed further in [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the method of associating a score based in part on omics data with a health status disclosed by Sulem to incorporate for omics data including RNA sequence data is obtained from the group consisting of circulating tumor RNA and circulating free RNA as taught by Yang to aid in the identification of cancer in patients, e.g., see Yang [0005], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 23 recites substantially similar limitations as those already addressed in claim 8, and, as such, is rejected for substantially the same reasons as given above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1   Examiner notes that the instant claims are analogous to the method of organizing human activity of MPEP 2106.04(a)(2)(II)(C)(iii) stating an example of managing personal behavior is “a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982).”
        2   Examiner notes that the instant claims are analogous to the method of organizing human activity of MPEP 2106.04(a)(2)(II)(C)(iii) stating an example of managing personal behavior is “a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982).”
        3   Examiner notes that the instant claims are analogous to the method of organizing human activity of MPEP 2106.04(a)(2)(II)(C)(iii) stating an example of managing personal behavior is “a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982).”